Title: To George Washington from Anne-César, chevalier de La Luzerne, 1 June 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur
                                A Philadelphie le 1er Juin 1781.
                            
                            J’ai reçu la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 23. du mois passé et celle de
                                M. le Cte de Rochambeau dont elle étoit accompagnée. J’attens avec une extreme impatience la nouvelle de l’arrivée de
                                la division francoise devant New york et personne ne desire plus vivement que moi de la voir sous vos ordres
                                immédiats. J’esperois fermement que vous feriez dans le cas de commander pour ce printems un corps auxiliaire plus
                                considerable. Les causes qui ont empeche l’exécution de ce plan étoient si pressantes et si décisives que je suis Sur
                                que vous les approuverez lorsque j’aurai l’honneur de vous en faire part. J’ai néanmoins été plus peiné que je ne puis
                                vous l’exprimer de ce changement de mesures et mon attachement pour la cause que vous défendez me
                                fait sentir aussi vivement qu’aucun citoyen de l’Amérique tous les délais qui peuvent survenir dans
                                l’assistance que nous desirons de donner aux treize Etats. 
                            Je suis très empressé de pouvoir m’entretenir dans une confidence parfaite avec votre
                                Excellence sur ces differents points et je saisirai la premiere occasion qui Se présentera de me
                                rendre à votre armée. En attendant je vais transmettre a M. le Cte de Grasse ce
                                que vous me faites l’honneur de me mander. Soyez persuadé que j’userai Des motifs les plus pressans
                                pour le determiner et je le Serai avec d’autant plus de zele que j’en Sens toute la nécessité. Je fais parvenir à ce
                                général un extrait de votre lettre et rien ne me parois plus propre à donner du poids à la demande que je lui fais. 
                            Le Roi m’a chargé, Monsieur, d’informer le Congres qu’il lui accorde un Subside gratuit pour l’aider à
                                faire les plus grands efforts pendant le cours de cette campagne. Ce Subside montant a Six millions de livres Tournois
                                doit être employé à acheter des armes, des munitions et des habits et l’intention du Roi est que le surplus soit à la
                                disposition du Congres. Je n’ai pas été instruit de ce qui pourra former le montant de ce surplus. Mais en attendant
                                des instructions ultérieures il est fixé à un million et demi, qui sera employé par le surintendant
                                des finances des treize Etats suivant les directions que vous lui donnerez et d’áprès les arrangemens que vous
                                prendrez avec lui dans la visite qu’il doit vous faire. 
                            J’ai informé le Congres et je confie à Votre Excellence que l’Empereur et l’impératrice de russie ont
                                     mediation à la cour de Londres
                                 acceptée. Elle a été egalement  à la cour de Versailles et à celle
                                de madrid. Mais nous avons donné Des reponses propres à laisser au Congres le
                                tems de déterminer s’il lui convient De remettre les interets des treize Etats entre les mains des
                                mediateurs. Dans toutes les suppositions, il est de la plus grande importance
                                que les alliés fassent tous leurs efforts pour chasser l’ennemi De ce Continent
                                et rien ne sera plus propre que les succès des armes confed a preparer Les succès aux
                                négociateurs chargés de la pacification. 
                            J’ai l’honneur d’étre avec le plus respectueux attachement Monsieur De Votre
                                Excellence Le Très humble et très obeissant Serviteur
                            
                            
                                le che. de la luzerne
                            
                        
                        TranslationSirPhilada 1st June 1781.
                            I have received the letter which your Excellency did me the honor to write on the 23d of the past month
                                and that of the Count de Rochambeau with which is was accompanied.
                            I wait with extreme impatience the news of the arrival of the French Division before New York and no one
                                can desire more warmly than I do to see it under your immediate command. I hoped most fervently that you would have
                                been this Spring in the command of a more considerable Body of Auxiliaries. The causes which have hindered the
                                execution of that plan have been so urgent and so decisive that I am sure you will approve them after I shall have had
                                the honor of making you acquainted with them. I have nevertheless been much pained that I could not explain to you
                                this change of Measures, and my attachment to the Cause which you defend has made me feel as sensibly as any Citizen
                                of America all the delays which could happen to the assistance which we wish to give to the Thirteen States.
                            I am impressed with the necessity of maintaining a perfect confidence with your Excellency upon these
                                different points and I shall seize the first occasion which presents itself to visit your Army.
                            In the mean time I am going to transmit to Monsr the Count de Grasse what your Excellency did me the honor
                                to write to me about. Be persuaded that I shall use the most pressing motives to determine him, and I shall do it with
                                so much the more Zeal as I feel the necessity of it. I shall transmit to that General an extract of your letter and
                                nothing appears to me more likely to give weight to the demand which I shall make from him.
                            The King has charged me, Sir, to inform Congress that he grants them a gratuitous subsidy to enable them
                                to make the greatest efforts in the course of this Campaign. This subsidy amounting to six Million of Livres Tournois is to be employed in the purchase of Arms Ammunition and Cloathing and it
                                is the intention of the King that the surplus shall be at the disposal of Congress. I have not been instructed as to
                                what will be the exact amount of this surplus, but in the mean time it is fixed at one million and an half which shall
                                be employed by the superintendant of Finances of the thirteen States according to the direction which you shall give
                                him, and after the arrangements which you shall make with him in the Visit which he intends making you.
                            I have informed Congres and I intrust it to your Excellency that the Emperor and the Empress of Russia
                                have offered their mediation to the Court of London, which has accepted it. It has also been equably  Court of Versailles and that of Madrid. But we have given the proper answer to leave to
                                Congress time to determine if it suits them to put the Interests of the thirteen States into the hands of the
                                Mediators. In all suppositions, it is of the greatest importance that the Allies make all their Efforts the drive the
                                enemy from this Continent, and nothing will be more likely than the success of the confederate Arms to make a
                                successful negociation. I have the honor to be &c.


                            
                                de la Luzerne. 
                            
                        
                    